 Case 2:20-cv-02334-JTF-atc Document 9 Filed 11/10/20 Page 1 of 1                     PageID 36




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  WHITNEY WASHINGTON and                         )
  KEVIN WOMACK, on behalf of                     )
  themselves and all other prisoners under the   )
  jurisdiction of the TDOC,                      )       No. 2:20-cv-02334-JTF-dkv
                                                 )
         Plaintiffs,                             )
                                                 )
                                                 )
  v.                                             )
                                                 )
  STANLEY DICKERSON, ET AL.,                     )
                                                 )
         Defendants.                             )
                                                 )


                                         JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed with Prejudice in

accordance with the Order Dismissing Case, Certifying An Appeal Would Not Be Taken in Good

Faith, and Notifying Plaintiff of Appellate Filing Fee entered on November 9, 2020.

       IT IS SO ORDERED, this 10th day of November 2020.

APPROVED:

s/John T. Fowlkes, Jr.                               THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                 CLERK
UNITED STATES DISTRICT JUDGE

November 10, 2020                                    s/Kristen Polovoy
DATE                                                 (BY) LAW CLERK
